DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-11 and 14-22 are pending and examined. 
Claim Objections
3.	Claims 1, 5, and 14 are objected to because of the following informalities:  
In claim 1, the acronym “EPSPS” should be spelled out at its first use. 
Claim 5 requires a period at the end of the sentence.
In claim 14, the term “claim1” requires a space.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 - Indefiniteness
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “A plant EPSPS mutant” renders the claim indefinite because it makes it unclear whether the claim is directed to a plant or a polypeptide.  The term, in view of the entirety of the language of claim 1, could be interpreted as referring to either 
Next, in claim 1, the recitation of a nucleic acid position, 138, without a clearly identified reference sequence renders the claim indefinite.  In claims 3, 5, 7, 9, 19, 21, and 22, the recitation of amino acid substitutions without a clear reference sequence renders the claims indefinite.  Similarly, claim 11, which is directed to “An encoding gene encoding the plant EPSPS mutant according to claim 1” fails to recite any structures for either the claimed gene or the encoded plant EPSPS and is indefinite as well. 
In claim 1, the limitation “at a site corresponding to position 138 of an amino acid sequence of Escherichia coli EPSPS, compared to Escherichia coli EPSPS” introduces further ambiguity into the claims language: it is unclear whether the second instance of the phrase “Escherichia coli EPSPS” is intended to refer to a mutant or a wild-type form of the enzyme.  The limitation “corresponding to Escherichia coli EPSPS, in claims 3, 5, 7, 9, 19, 21, and 22, is similarly ambiguous. 
In addition, in claims 1 and 2, due to the use of the indefinite article in the limitations “an amino acid sequence of Escherichia coli” and “an amino acid as set forth in SEQ ID NO: 1,” these would read on any portion of the E. coli EPSPS, including a fragment as short as a dipeptide, making it further unclear which reference sequence was intended for the recited substitution. 
Claim 14 is directed to a method of breeding a glyphosate-resistant plant “by using the plant EPSPS mutant according to claim 1.”  The claim does not set forth any active, positively recited method steps, including any breeding steps, and is thus 
Subject Matter Free From the Prior Art
6.	A mutant plant EPSPS amino acid sequence comprising an alanine to threonine substitution at a position corresponding to position 138 of the E. coli EPSPS is deemed free from the prior art.   The closest prior art is Padgette et al (J. of Biol. Chem. (1991) 266:22364-22369), which teaches a mutant EPSP synthase comprising a glycine to alanine substitution at a position corresponding to position 96 of the E. coli EPSPS, but does not teach the instantly recited A138T substitution. 
Conclusion
7.	No claims are allowed. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662